Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 1 of 11 PageID 136



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

OFF LEASE ONLY, INC.
a Florida Corporation,
                                                        CASE NO.: 6:18-cv-01555--RBD
         Plaintiff,

vs.

LAKELAND MOTORS, LLC, a
Florida Limited Liability Company
d/b/a LAKELAND CHRYSLER DODGE,
JEEP, RAM

         Defendant.

_____________________________________/


       DEFENDANT LAKELAND MOTORS LLC’S ANSWER AND AFFIRMATIVE
                  DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendant, LAKELAND MOTORS, LLC d/b/a LAKELAND CHRYSLER, DODGE, JEEP,

RAM (“LAKELAND MOTORS”), by and through its undersigned counsel, files this Answer

and Affirmative Defenses to Plaintiff’s, OFF LEASE ONLY, INC (“OLO”), Complaint and

states as follows:

                                      Nature of the Action

          1.    Denied.

          2.    Admitted that OLO appears to be seeking injunctive relief but all remaining

allegations in this paragraph are Denied.

                                   Jurisdictional Allegations

          3.    Without knowledge and therefore denied.


                                                1
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 2 of 11 PageID 137



        4.     Without knowledge and therefore denied.

        5.     Admitted for jurisdictional purposes only.

        6.     Admitted that venue is proper in Orange County, Florida but all other allegations

contained in this paragraph are Denied.

                                      Prefatory Allegations

        7.     Without knowledge and therefore denied.

        8.     Without knowledge and therefore denied.

        9.     Without knowledge and therefore denied.

        10.    Denied.

        11.    Without knowledge and therefore denied.

        12.    Without knowledge and therefore denied.

        13.    Admitted that LAKELAND MOTORS1 is engaged in the sale and service of new

and used vehicles at 2875 Mall Hill Drive, Lakeland, FL 33810, but denied that LAKELAND

MOTORS operates out of a single location. All other allegations contained in this paragraph are

Denied.

        14.    Admitted that both parties sell vehicles; but all other allegations contained in this

paragraph are Denied.2

        15.    Without knowledge and therefore denied.

        16.    Without knowledge as to when a cease and desist letter was sent but admitted that

a copy of the letter is attached as Exhibit “E”. All other allegations in paragraph 16 are Denied.




1
    Plaintiff refers to LAKELAND MOTORS as “LAKELAND DODGE” in its Complaint.
2
    Plaintiff appears to have cited a non-existent statute.
                                                 2
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 3 of 11 PageID 138



       17.     Admitted that Defendant has not removed any billboards as a result of Plaintiff’s

cease and desist letter; Denied that Defendant’s billboards infringe any of Plaintiff’s rights.

       18.     Without knowledge and therefore denied.

       19.     Without knowledge and therefore denied.

       20.     Without knowledge and therefore denied.

                                 COUNT I – INJUNCTIVE RELIEF

       21.     Defendant reincorporates its responses to paragraphs 1 through 20 above.

       22.     Admitted for jurisdictional purposes only.

       23.     Denied.

       24.     Denied.

       25.     Denied.

       26.     Denied.

WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

                  COUNT II – FEDERAL COPYRIGHT INFRINGEMENT
                        PURSUANT TO 17 U.S.C. §§ 106, et seq.

       27.     Defendant reincorporates its responses to paragraphs 1 through 20 above.

       28.     Without knowledge and therefore denied. Also, Denied that Exhibit “C” contains

a copyright registration certificate as alleged.

       29.     Denied.

       30.     Denied.

       31.     Denied.

       32.     Denied.

                                                   3
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 4 of 11 PageID 139



WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

      COUNT III – FEDERAL TRADEMARK INFRINGEMENT 15 U.S.C. §1114(1)

       33.     Defendant reincorporates its responses to paragraphs 1 through 20 above.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

                    COUNT IV – FEDERAL TRADEMARK DILUTION
                          PURSUANT TO 15 U.S.C. § 1125(c)

       1.      Defendant reincorporates its responses to paragraphs 1 through 20 above.3

       2.      Denied.

       3.      Denied.

       4.      Denied.

       5.      Denied.


3
  Plaintiff’s Complaint restarts numbering at “1” after Paragraph 40. Defendant has retained this
faulty numbering to ensure matching paragraph numbers; however, Plaintiff should amend its
Complaint to properly number all paragraphs. Using duplicate paragraph numbers will be
problematic moving forward.
                                                4
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 5 of 11 PageID 140



          6.     Denied.

          7.     Denied.

WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

                       COUNT V – FLORIDA TRADEMARK INFRINGEMENT
                          PURSUANT TO FLORIDA STATUTE § 495.141

          8.     Defendant reincorporates its responses to paragraphs 1 through 20 above.4

          9.     Denied.

          10.    Denied that Plaintiff has quoted Florida Statute § 495.141 (2018), therefore all

allegations in this paragraph are Denied.5

          11.    Without knowledge and therefore denied.

          12.    Without knowledge and therefore denied.

          13.    Denied.

          14.    Admitted that OFF LEASE ONLY sent Defendant a letter alleging infringement;

all other allegations in this paragraph are Denied, including that Defendant’s material is

infringing.

WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

                           COUNT VI – FLORIDA ANTI-DILUTION STATUTE
                             PURSUANT TO FLORIDA STATUTE § 495.151




4
    This is referring to the initial paragraphs 1 through 20.
5
    The quote appears to be a misquote of Fla. Stat. § 495.131(2), which requires a defendant to .
                                                   5
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 6 of 11 PageID 141



          15.     Defendant reincorporates its responses to paragraphs 1 through 20 above.6

          16.     Denied.

          17.     Denied.

          18.     Denied.

          19.     Denied.

          20.     Denied.

WHEREFORE, Defendant denies that Plaintiff is entitled to the relief outlined in this

unnumbered prayer for relief paragraph.

                                     AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE
          Plaintiff’s copyright infringement claim fails because the asserted copyright registration is

invalid and unenforceable to the extent that it seeks to protect the slogan “NEED A USED CAR”,

which is not eligible subject matter for a copyright registration.

                               SECOND AFFIRMATIVE DEFENSE
          Plaintiff’s copyright infringement claim fails because Plaintiff has unclean hands and is

misusing copyright law by seeking to extend the copyright in Reg. No. VA 1-995-477 titled “3d

Need a Used Car” beyond the permissible bounds of the Copyright Act. Despite Plaintiff’s

allegations, the title of the copyrighted work is “3d Need a Used Car” and is not “NEED A USED

CAR?” as alleged in the Complaint. This distinction will be important when the parties and the

Court examine the deposit material submitted to the Copyright Office with the subject registration.

Essentially, Plaintiff is seeking to use its purported copyright registration as an additional



6
    This is referring to the initial paragraphs 1 through 20.
                                                    6
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 7 of 11 PageID 142



trademark registration. Upon information and belief, Plaintiff is well-aware that the work subject

to the asserted copyright registration contains artistic elements not present in Defendant’s

billboards, yet Plaintiff throughout its Complaint treats the copyright registration as a “NEED A

USED CAR?” trademark. Furthermore, Plaintiff is readily aware of the fact that it does not have

a trademark registration on the slogan NEED A USED CAR because on September 28, 2012, Ms.

Ejola Cook, on behalf of Plaintiff, surrendered the registration at the USPTO.

                                THIRD AFFIRMATIVE DEFENSE
         Plaintiff’s request for equitable and/or injunctive relief must fail because it has an adequate

remedy at law and because Plaintiff cannot show that it will suffer any irreparable harm from

Defendant’s alleged actions.

                               FOURTH AFFIRMATIVE DEFENSE
         To the extent that any conduct of Defendant is found to constitute copyright infringement,

trademark infringement, dilution, or otherwise violate state or federal intellectual property law,

which is denied, said conduct was unintentional, and not willful, intentional, or reckless.

                                FIFTH AFFIRMATIVE DEFENSE
         Plaintiff’s damages, if any, are only consequential.
                                SIXTH AFFIRMATIVE DEFENSE
         Plaintiff’s federal and state trademark infringement and dilution claims are barred, in

whole or in part, by the doctrine of unclean hands and trademark misuse because any similarity

between Defendant’s billboards and Plaintiff’s marks appears limited to the wording “Don’t Pay

More”, and Plaintiff has expressly (and seemingly voluntarily) disclaimed those three words in

each federal and/or state trademark registration asserted in its Complaint.7



7
    See Doc. 1-4, Page ID 39; Doc. 1-5, Page IDs 45 and 57.
                                                   7
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 8 of 11 PageID 143



                            SEVENTH AFFIRMATIVE DEFENSE
         Plaintiff’s federal and state dilution claims are barred because Plaintiff’s asserted marks

are not sufficiently famous or distinctive for dilution protection.

                               EIGHTH AFFIRMATIVE DEFENSE
       Plaintiff’s federal and state trademark infringement and dilution claims are barred, in whole

or in part, by the doctrine of unclean hands and trademark misuse because Plaintiff is readily aware

of the fact that it does not have a trademark registration on NEED A USED CAR. On September

28, 2012 Ms. Ejola Cook, on behalf of Plaintiff, surrendered the registration at the USPTO.

                               NINTH AFFIRMATIVE DEFENSE
         Plaintiff’s trademark infringement claims are barred because infringement of Plaintiff’s

marks, if any, was innocent.

                               TENTH AFFIRMATIVE DEFENSE
         Plaintiff’s trademark claims are barred on the basis that the marks at issue were generic

at the time of filing or have otherwise become generic.

                           ELEVENTH AFFIRMATIVE DEFENSE
         Plaintiff’s federal and state trademark infringement claims are barred on the basis that

the disclaimed portion of the marks at issue lacks secondary meaning and has not acquired

distinctiveness.

                            TWELFTH AFFIRMATIVE DEFENSE
       Plaintiff’s claim for enhanced damages and attorney’s fees has no basis in fact or law and

should be denied insofar that Plaintiff has failed to plead any allegations supporting the fact that

this case is an “exceptional case” or that Plaintiff’s alleged damages should be trebled under the

Lanham Act or State law.


                                                  8
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 9 of 11 PageID 144



                         THIRTEENTH AFFIRMATIVE DEFENSE
         Plaintiff’s copyright claim fails under the doctrine of fair use as to all elements of the

allegedly copyrighted work at issue that copyright law does not protect, including but not limited

to: ideas, expressions necessarily incident to ideas, expressions already in the public domain,

generic expressions, and any other unprotectable or noncopyrightable elements.

                         FOURTEENTH AFFIRMATIVE DEFENSE
         Plaintiff’s copyright claim fails under the independent creation doctrine to the extent

the work Plaintiff identified as infringing its allegedly copyrighted work was created

independently of Plaintiff’s work.

                          FIFTEENTH AFFIRMATIVE DEFENSE
         Plaintiff’s copyright claim fails because any protectable expression in Plaintiff’s

allegedly copyrighted work is not substantially similar to Defendant’s billboards.

                          SIXTEENTH AFFIRMATIVE DEFENSE
         Plaintiff is estopped in bringing its claims based on Plaintiff’s anti-competitive and

unfair trade practices in misusing copyright and trademark law.

                        SEVENTEENTH AFFIRMATIVE DEFENSE
       Plaintiff’s trademark infringement and dilution claims fail due to the fact that Defendant

has been using the allegedly infringing tag line “DON’T PAY MORE” or minor variations

thereof for close to twenty (20) years with no evidence of confusion among consumers, such that

(1) either Defendant’s use pre-dates Plaintiff’s use or (2) even if Defendant’s use does not

predate Plaintiff’s use, twenty (20) years of coexistence in the marketplace with no actual

confusion weighs against a finding of a likelihood of confusion.




                                                 9
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 10 of 11 PageID 145



                            EIGHTEENTH AFFIRMATIVE DEFENSE
         Plaintiff’s trademark infringement and dilution claims fail under the doctrine of fair use in

 that even if Defendant is allegedly using Plaintiff’s trademark, the use is descriptive, in that it is

 being used in a sentence rather than as a trademark and is being used fairly to describe the services

 provided by Defendant.

                            NINETEENTH AFFIRMATIVE DEFENSE
         Plaintiff’s claims are barred by estoppel and acquiescence in that Defendant has used

 variations of “USED CAR, NEED A USED CAR, WHY PAY MORE and DON’T PAY MORE”

 in its marketing for twenty (20) years with no indication that Plaintiff considered such use violative

 of any of Plaintiff’s rights.

                            TWENTIETH AFFIRMATIVE DEFENSE
           Plaintiff’s trademark claims are barred on the basis that the marks at issue were merely

 descriptive at the time of filing and continue to be merely descriptive today.

                                    ADDITIONAL DEFENSES
         Defendant, LAKELAND MOTORS, hereby reserves the right, pursuant to Federal Rule

 of Civil Procedure 8(c), to assert any additional defenses that are supported by information or

 facts obtained through discovery or other means during this case and expressly reserve the right

 to amend its Answer and Affirmative Defenses to assert such affirmative defenses in the future.

         DATED this 15th day of October 2018.


                                                Respectfully submitted,


                                                BEUSSE WOLTER SANKS & MAIRE, PLLC
                                                390 North Orange Avenue, Suite 2500
                                                Orlando, Florida 32801

                                                  10
Case 6:18-cv-01555-RBD-DCI Document 11 Filed 10/15/18 Page 11 of 11 PageID 146



                                               Telephone:    (407) 926-7700
                                               Facsimile:    (407) 926-7720
                                               Email: adavis@bwsmiplaw.com
                                               Email: kwimberly@bwsmiplaw.com
                                               Attorneys for Defendant, LAKELAND MOTORS


                                       By:     /s/ Amber N. Davis
                                               Amber N. Davis
                                               Florida Bar No: 0026628
                                               Kevin W. Wimberly
                                               Florida Bar No. 0057977


                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

 filed with the Clerk of the Court utilizing the CM/ECF system this 15th day of October 2018. I

 further certify that on October 15, 2018, a true and correct copy of the foregoing was served via

 electronic mail and first-class mail on the following counsel of record:



        Ejola Christlieb Cook
        Florida Bar No. 10327
        Christian Claude Dorismond
        Florida Bar No. 125387
        Off Lease Only, Inc.
        827 S. State Road 7
        North Lauderdale, FL 33068-2823
        ejolac@offleaseonly.com
        Christian.dorismond@offleaseonly.com


                                              /s/ Amber N. Davis
                                              Attorney




                                                 11
